DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on May 5, 2022 is acknowledged. Claims 14 and 23-39 are pending in this application. Claims 1-13 and 15-22 have been cancelled. Claim 14 has been amended. Claims 23-39 are new. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on August 25, 2020 is acknowledged. A signed copy is attached to this office action. 

Specification
The disclosure is objected to because of the following informalities: the specification recites the acronym NSAIDs for non-steroidal anti-inflammatory agents. The acronym is not defined in the specification; however, it is widely art recognized and therefore the inclusion would not constitute new matter. When an acronym appears in the specification, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “non-steroidal anti-inflammatory agents (NSAID)” and then recite only the acronym in subsequent reiterations. 
Appropriate correction is required.

Claim Objections
Claims 14 and 29-33 are objected to because of the following informalities:   the objected to claim recite “i.” and “ii.” Applicant is directed to MPEP 608.01(m), which recites each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation 37 CFR 1.75(i). 
Claim 14 additionally recites “possibly further including…”.  In order to improve readability, it is suggested Applicant amend the phase to recite “optionally further comprising”. 
	Claim 14 is objected to because of the following informalities: the claim recites the acronym PET for polyethylene terephthalate and HA for hyaluronic acid. The acronym is defined in the specification, however, when an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “polyethylene terephthalate (PET)” and then recite only the acronym in subsequent reiterations. 
Claim 37 is objected to because of the following informalities: the claim recites the acronym NSAIDs for non-steroidal anti-inflammatory agents. The acronym is not defined in the specification; however, it is widely art recognized and therefore the inclusion would not constitute new matter. When an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “non-steroidal anti-inflammatory agents (NSAID)” and then recite only the acronym in subsequent reiterations. 
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 31 recites “a dressing comprising or consisting of..” in line 1 and “a fabric comprising or consisting of…” in line 3 and “a composition comprising or consisting of…” in line 6.  Applicant has not particularly pointed out what the device is limited to. It is unclear what is excluded/included in the claim based on the comprising/consisting of language.  For purposes of prosecution in application of prior art, the claims are being examined utilizing “comprising”. The claims must be limited to one transition phrase. 
Claim 23 recites the limitation "the synthetic polymers are polyacrylic acid" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14, from which claim 23 depends does not recite synthetic polymers. Additionally, in claim 23, the claim recites “further comprises at least one natural or semi-synthetic polymer. 
Regarding claim 28 and 39, the claim depends directly from claim 14. Composition b) of claim 14 possibly/optionally further comprises silver sulfadiazine which is a metallic silver or at least one silver salt or complex, therefore, it is unclear if claim 28 is adding in an additional agent. Clarification is requested. 
Regarding claim 31, the claim recites “comprises or consists of at least one PET and/or a natural polyester”, however, claim 14 from which claim 31 depends recites “a fabric comprising or consisting of a PET fiber”. Therefore, the composition is already consisting of PET fibers, therefore it is unclear how it could then consist of a natural polyester. Clarification is requested. 
Regarding claim 35, the claim recites “poly(lactic-glycolic) acid is polylactic-co-glycolic acid, polyglycolic acid or polycaprolactone”. It is unclear  what the metes and bounds of the claim include since polyglycolic acid and polycaprolactone are not poly(lactic-glycolic acid) polymers. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 23-24, 26-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen (US 2008/0171958) in view of Passi (Why low molecular weight HA in wound healing? May 5, 2017) and further in view of Gerdes et al. (EP 3100748). 
Gundersen discloses a wound dressing comprising a backing later and a skin facing later and an absorbent pad, wherein the absorbent pad is sandwiched between the backing later and the skin facing later, and the two layers constitute an envelope (abstract). The backing layer reads on the recited first layer (i). The skin facing layer reads on the recited second layer (ii).  The absorbent pad occupies the space S between (i) and (ii). 
Figure 4 shows an embodiment comprising a backing layer and skin facing layer welded together along the edge portion to form an envelope and an absorbent pad contained in the envelope (paragraph 0091). 
The backing layer and the skin facing layer may be any material used in wound dressing, such as a foam, a non-woven or a polyurethane, polyethylene, polyester, or polyamide film or laminate of two or more layers (paragraphs 0039; 0044). 
A protective cover or release liner will typically  be siliconized thermoplastic films including PET (polyethylene terephthalate) (paragraph 0079). 
The dressing may comprise an active ingredient e.g. pharmaceutical medicaments. Examples of such pharmaceutical medicaments includes a cytochine such as a growth hormone or a polypeptide growth factor, bacteriostatic or bactericidal compounds, e.g. silver salts such as sulphadiazine, silver nitrate, silver acetate, silver lactate, silver sulphate, silver sodium thiosulphate, silver-zirconium complexes or silver chloride, zinc or salts thereof, metronidazol, sulpha drugs, and penicillin's, tissue-healing enhancing agents, vitamins such ascorbic acid, enzymes for cleansing of wounds, e.g. pepsin, papain, trypsin and the like, proteinase inhibitors or metalloproteinase inhibitors, elastase inhibitors and/or other therapeutic agents which optionally may be used for topical application, pain relieving agents such as ibuprofen, lidocaine or chinchocaine, emollients, retinoids or agents having a cooling effect (paragraphs 0080-0082). 
The skin facing layer may be impregnated with zinc-paste or other skin conditioning or healing enhancing materials (paragraph 0084), which is interpreted as at least one excipient suitable for pharmaceutical use, as recited in the instant claims. 
The dressings may be of any suitable shape, e.g. rounded, rectangular or other geometric shape, or it may have a shape adapted for the body part to which it may be applied (paragraph 0086), therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have selected a size for the dressing in order to adequately cover the selected area to be treated. Applicant’s attention is directed to MPEP 2144.04 IV A and B, which discloses In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claims 23 and 26-27,  as noted above, the dressing may comprise an active ingredient e.g. pharmaceutical medicaments. Examples of such pharmaceutical medicaments includes a cytochine such as a growth hormone or a polypeptide growth factor, bacteriostatic or bactericidal compounds, e.g. silver salts such as sulphadiazine, silver nitrate, silver acetate, silver lactate, silver sulphate, silver sodium thiosulphate, silver-zirconium complexes or silver chloride, zinc or salts thereof, metronidazol, sulpha drugs, and penicillin's, tissue-healing enhancing agents, vitamins such ascorbic acid, enzymes for cleansing of wounds, e.g. pepsin, papain, trypsin and the like, proteinase inhibitors or metalloproteinase inhibitors, elastase inhibitors and/or other therapeutic agents which optionally may be used for topical application, pain relieving agents such as ibuprofen, lidocaine or chinchocaine, emollients, retinoids or agents having a cooling effect (paragraphs 0080-0082). 
Regarding claims 28 and 37-39, as noted above, the dressing can comprise silver salts such as sulphadiazine, silver nitrate, silver acetate, silver lactate, silver sulphate, for example (paragraph 0082). 
Regarding claims 30-31,  as noted above, the backing layer and the skin facing layer may be any material used in wound dressing, such as a foam, a non-woven or a polyurethane, polyethylene, polyester, or polyamide film or laminate of two or more layers (paragraphs 0039; 0044). 
Regarding claim 33, as noted above, the layers of the dressing are welded together, it would have been obvious to the skilled artisan to perform said welding closure at any suitable distance, absent a showing of critically of said spacing. 
Regarding claim 34, the dressing can be applied to the user for treatment of wounds (entire disclosure). 
The material of the backing and skin surface layer is not disclosed to contain polyethylene terephthalate, a composition comprising hyaluronic acid, the drug load of the hyaluronic acid or molecular weight of the hyaluronic acid. 
 Passim discloses hyaluronic acid (HA) is natural anionic, non-sulphated glycosaminoglycan. It provides a variety of functions and beneficial properties including as an antioxidant, anti-inflammatory, viscoelastic, bacteriostatic, and anti-edematous properties and has applications in medicine, including wound repair by processes involved in inflammation, cellular migration and proliferation and angiogenesis. The properties of HA are dependent not only on its concentration but also upon its molecular weight. The smallest polymers of HA are involved in neo-angiogenesis and inflammation.  Topical application of low molecular weight-hyaluronic acid (LMW-HA) is an attractive therapeutic option in human skin atrophy.  LMW-HA (200 kDa) is the most appropriate fraction for wound healing, exerting synergistic effect with other biologically active substances in the healing process. 
Regarding claim 24 and 36,  It is noted, as discussed above, HA is a glycosaminoglycan. 
Gerdes discloses wound dressings. The dressing material is made of a monofilament fibers including polyamide (PA); polyethylene terephthalate (PET); polypropylene  (PP); polyvinylidene fluoride (PVDF); and/or polytetrafluoroethylene (PTFE).  
Regarding claim 29, as noted above, the dressing material can be made of monofilament fibers. 
Regarding claim 32, the fabric is disclosed as having a pore size from 5 m to 500 m.  As noted in the specification, the number of meshes determines the pore size within the fabric structure, therefore, the skilled artisan would be able to determine the number of meshes and pore sizes to prepare a dressing having optimal coverage and effectiveness as wound healing device. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have PET in place of the fibers disclosed in Gundersen since the are disclosed as functional equivalents in dressings. 

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gundersen (US 2008/0171958) in view of Passi (Why low molecular weight HA in wound healing? May 5, 2017) and further in view of Gerdes et al. (EP 3100748) as applied to claims 14, 23-24, 26-34, and 36-39 above, and further in view of Jagannath et al. (US 10,328,063). 
The combined teachings of Gundersen, Passim and Gerdes are discussed above. 
The combination does not disclose the composition b) comprises a protein or polypeptide recited in claim 25 or one of the polymers recited in claim 35. 
Jagannath discloses wound dressings comprising fibrin/fibrinogen matrix, PGA, PLA, PLGA, polycaprolactone, or hyaluronic acid. 
It would have been obvious to one of ordinary in the art prior to the effective filing date of the invention to have incorporated into the dressings of Gundersen, Passim, and Gerdes to provide recovery and prevent further harm from the wound, provide pain relieving effect, debride the wound, and protect the wound from infection and mechanical damage, and to promote healing through granulation and epithelialization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615